ORDER

PER CURIAM
James Ware III (Defendant) appeals from the judgment upon his convictions by a jury for one count of felony possession of a controlled substance, in violation of Section 195.202, RSMo 2000,1 and one count of misdemeanor possession of a controlled substance, in violation of Section 195.202. The trial court sentenced Defendant as a prior and persistent drug offender to ten-years’ imprisonment in the Missouri Department of Corrections for the felony count and thirty days in jail for the misdemeanor count, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons ■for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.